Citation Nr: 0528076	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-36 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had service in the Army National Guard from May 
1952 to August 1962, during which time he had periods of 
active duty or active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 2005, the veteran appeared before the 
undersigned at a video conference hearing.  The transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that service connection for bilateral 
hearing loss is warranted because he sustained acoustic 
trauma as a result of exposure to mortar and rifle fire.  He 
reports that his exposure to acoustic trauma was limited to 
his period of National Guard service because his civilian 
employment, as an accountant and investigator, has been free 
of loud noise.

Private treatment records reflect that the veteran currently 
has hearing loss.  A July 2005 statement from a private 
physician notes the veteran's history of exposure to large 
caliber weapons and firearms and reflects that audiometric 
testing since 1965 was reviewed.  This statement includes the 
opinion that the veteran has a classic pattern of noise 
induced hearing loss which is likely secondary to use of 
firearms and artillery.  In this regard, it is noted that 
this statement does not reflect that this opinion was based 
on a review of the veteran's service medical records.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  Based on the audiograms and 
statements the Board has received from the veteran, it is 
unclear if the veteran's meets this standard for "hearing 
loss" under VA regulations.  Simply stated, while the 
veteran's hearing may have diminished, it is unclear if he 
meets the standards of "hearing loss" for VA compensation 
purposes. 

Inasmuch as the veteran has submitted medical evidence of a 
current diagnosis of bilateral hearing loss, claims in-
service acoustic trauma, and there is a private medical 
opinion linking this hearing loss to the acoustic trauma; a 
medical examination is required in order to address this 
issue.  The VA has an obligation to obtain such an 
examination when it becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (d).

In light of the above, this claim must be remanded to the RO, 
via the AMC, for the following additional development:

1.  The veteran should be scheduled for a 
VA audiological examination to determine 
whether he has a current hearing loss in 
either ear, as defined by 38 C.F.R. 
§ 3.385, as a result of service.  The 
examiner should review the claims folder 
and record the veteran's history of noise 
exposure during service as well as any 
history of noise exposure following 
service and the medical records the 
veteran has submitted.  Following 
examination of the veteran and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
disability is related, even in part, to 
noise exposure during the veteran's 
period of service with the Army National 
Guard from May 1952 to August 1962, 
during which time he had periods of 
active duty or active duty for training.  
A complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated. 

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

